Per Curiam.
Defendant was a corporation doing business at Minneapolis, and engaged in buying and selling cedar poles and posts. One E. A. Hasty, was its representative at Black Duck, in Beltrami county, and during tbe year 1909 Hasty purchased from one James Larkin poles and timber amounting to about $900. Larkin signed an order on tbe Page & Hill Company to pay a third party $100; tbe company being indebted to him at that time in excess of that amount. It was presented to Mr. Hasty, wbo indorsed it as follows: “O. K. E. A. Plasty.” Tbe assignee presented tbe order to defendant com*124pany, and payment was refused. The trial court found that the assignee duly gave notice to defendant that the order had been executed and delivered, that defendant owed Larkin in excess of $100 at that time, and that payment had been duly demanded, and ordered judgment for plaintiff.
1. An assignment of a chose in action is valid as between the assignor and assignee, and notice is only necessary to charge the debtor with the duty of payment to the assignee. Lewis v. Bush, 30 Minn. 244, 15 N. W. 113.
2. Conceding that, when a debtor refuses to recognize an assignment, an independent action by the assignee against the debtor will not lie, when only a part of the debt was assigned (Dean v. St. Paul & D. R. Co. 53 Minn. 504, 55 N. W. 628; Schilling v. Mullen, 55 Minn. 122, 56 N. W. 586, 43 Am. St. 475), the rule has no application where the debtor has notice of the assignment and makes no objection thereto.
Affirmed.